Citation Nr: 1550683	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  12-01 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD) with alcohol dependence in early remission prior to March 26, 2015, and a rating in excess of 50 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1969 to April 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that granted service connection for PTSD with alcohol dependency, rated 10 percent disabling, effective September 10, 2008.  An interim March 2015 rating decision increased the rating for PTSD to 50 percent, effective March 26, 2015.  The claims file is now in the jurisdiction of the Montgomery, Alabama RO.  Additional evidence, including VA treatment records and a VA examination report, was received after a supplemental statement of the case (SSOC) was issued in March 2015.  The Veteran submitted a waiver of RO review in September 2015.  Accordingly, the Board may proceed with appellate review.  See 38 C.F.R. § 20.1304.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered in this case.  

A review of the record shows the Veteran's complete records of VA psychiatric treatment from the period under consideration have not been associated with the Veteran's claims file.  His available VA treatment records show he has sought regular psychiatric treatment from April 2009 to the present, but records of his treatment from between April 2010 and February 2011 are outstanding.  As VA treatment records from that period could contain pertinent information, and VA records are constructively of record, a remand to obtain such outstanding records is necessary.  

The Board notes the Veteran did not undergo a VA psychiatric examination between April 2010 and March 2015.  During that period, he continued to seek regular VA treatment, and the available records appear to indicate his treatment providers believed his PTSD had increased in severity because they regularly assigned a Global Assessment of Functioning (GAF) score of 35, which indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, even though his reported symptoms-including sleep difficulties, social isolation, and anxiety- did not notably change.  Because of seemingly conflicting evidence regarding the severity of the Veteran's PTSD reflected in his noted symptoms and assigned GAF scores during this period, the Board finds it is necessary to obtain a retrospective medical opinion as to the functional impairment of the Veteran's service-connected PTSD between April 2010 and March 2015 once the complete records of his treatment have been obtained. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's VA treatment records relating to care for his PTSD from between April 2010 and February 2011 and from July 2015 to the present that have not been associated with the record, including records from the Birmingham, Alabama VA Medical Center and Anniston/Oxford Community Based Outpatient Clinic.  If any records sought are unavailable, the reason for their unavailability must be noted for the record.  

2. Then, arrange for a retrospective VA psychiatric opinion to assess the severity of the Veteran's PTSD between April 2010 and March 2015.  Based on a review of the record, the opinion provider should respond to the following:

Please discuss the functional impact of the Veteran's PTSD between April 2010 and March 2015, including his level of occupational and social impairment.  In particular, please reconcile, to the extent possible, the apparent discrepancies between the severity of the Veteran's PTSD reflected in his noted symptoms versus his GAF scores assigned during this period (when the Veteran was regularly assigned a GAF score of 35).  The opinion provider should consider and discuss as necessary whether there are any distinct periods when the Veteran's PTSD symptomatology improved and/or worsened.    

The opinion provider must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

3. After undertaking any other development deemed appropriate, the AOJ should readjudicate the issue of entitlement to an increased initial rating for PTSD.  If the benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




